PER CURIAM.
Pursuant to rule 3-7.11 of the Rules Regulating The Florida Bar, we have for consideration the petition of attorney Ira Grossman for leave to resign from membership in The Florida Bar.
The petition for leave to resign contains statements concerning past criminal proceedings against the petitioning attorney and a pending bar disciplinary action in which the attorney is the respondent. The petition states that resignation is sought with leave to reapply for bar membership after a period of ten years.
The Florida Bar does not oppose the petition for leave to resign and requests that the Court approve it. We find that the criteria governing petitions for leave to resign are satisfied and therefore grant the petition.
The petition to resign without leave to reapply for a period of ten years is granted. The resignation takes effect immediately.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.